DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/09/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-2, 4-5, 7-22, 27, 29-30, 32, 35, and 37-39 are pending (claim set as filed on 06/09/2021).
Applicant’s election of Group I, drawn to the product claims, is again acknowledged. Claims 13-22, 27, 29-30, 32, 35, and 37-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 	Therefore, claims 1-2, 4-5, and 7-12 are presented for examination.

Priority
This application is a 371 of PCT/JP2014/062544 filed on 05/02/2014, which has a foreign application JP 2013-097399 filed on 05/07/2013. 
Claim Interpretation
Regarding base claim 1, the recitation of “obtained by pulverizing animal-derived biological tissues that are decellularized” is interpreted as a product-by-process claim. The MPEP 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps … Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product (see MPEP 2113). 
Regarding claims 7-8’s preamble, the recitation of “for treating diseases” is interpreted as an intended use limitation. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone (see MPEP 2111.02: Effect of Preamble).

Maintained Rejections
Claim Rejections - 35 USC §102-103, Anticipation/Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated, or in the alternative under 35 U.S.C. 103 as being unpatentable over Shmulewitz (US 2010/0331254 A1) - previously cited.  
	Shmulewitz’s general disclosure relates a pharmaceutical composition comprising a pulverized fibrin clot and methods of treatment thereof (see abstract).
	Regarding base claim 1, Shmulewitz teaches a pharmaceutical composition that comprises a fibrin that is in a pulverized form that may be prepared by milling or grinding dry and harden fibrin clots (see ¶ [0041]). Shmulewitz further teaches that the pharmaceutical composition contains the pulverized fibrin suspended in a gel matrix to form a stable suspension (see ¶ [0042], [0045]). Shmulewitz teaches the fibrin structures are prepared by first preparing an aqueous solution comprising fibrinogen and an aqueous solution comprising thrombin and factor XIII; wherein thrombin was at a final concentration of 5-10 U/mL in the clotting solution (see ¶ [0043], [0069]-[0070]).  
Claim interpretation: the claims are drawn to a product composition but it recites product-by-process limitations. As noted above, product claims are assessed and analyzed for its distinctive structural features (emphasis added) and not based on its method of production. In other words, features describing where or how an element is obtained or derived (e.g. claims 2 and 4-5) does not limit a product claim unless the claim specifically sets forth the distinctive structural feature that the process imparts. In the instant case, the cited reference of Shmulewitz discloses a product which appears to be identical to the presently claimed products, based on the fact that the prior art’s pharmaceutical composition is in a gel formulation containing fibrin that is pulverized and also has fibrinogen and thrombin within the claimed range. Consequently, the claimed product appears to be anticipated by the reference.
prima facie obvious especially in the absence of sufficient, clear, and convincing evidence to the contrary.
The MPEP states the use of 35 U.S.C. §102 and §103 rejections for product-by-process claims has been approved by the courts. "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which  reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product by process claims because of their peculiar nature than when a product is claimed in the conventional fashion.
	Regarding claims 7-12, Shmulewitz discloses the fibrin powder was cultured with fibroblast in DMEM growth medium (a cell culture material, see ¶ [0073]) and further used for implantation (see ¶ [0074]-[0075]). Claim interpretation: as noted above, the recitation of “for 
	 
Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 06/09/2021 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior art of record by Shmulewitz. 
	In response to Applicant’s argument (addressing pages 7-8 of the remarks) that as amended the “particulate decellularized tissue (final product) also has an extracellular matrix structure like the starting material, the biological tissues that are to be decellularized” and therefore is different from the composition of Shmulewitz, the arguments are not persuasive because it is first noted that the claims are interpreted under the broadest reasonable interpretation (BRI) standard and as product-by-process limitations. As such, the pharmaceutical composition of Shmulewitz reads on the claims because in the examples starting at ¶ [0069], Shmulewitz teaches a mixture of fibrinogen and factor XIII was obtained from whole human blood and was further purified by Kohn fractionation cycle to produce a 75% clottable protein. In other words, whole blood is considered to be a connective biological tissue comprising an extracellular matrix structure and purified such that it is decellularized. 
In response to Applicant’s argument (addressing page 8 of the remarks) that “the structure of the particulate decellularized tissue of claim 1 (mainly composed of collagen, a kind of protein) is different from that of the pharmaceutical composition disclosed in Shmulewitz”, as discussed above, the claims are directed to a product invention but includes product-by-process limitations and determination of patentability is based on the product itself (MPEP 2113). The 
In response to Applicant’s argument (addressing adjoining ¶ of pages 8-9 of the remarks) that “Shmulewitz teaches in ¶ [0036] that, after the formation of a fibrin clot, the initial phase of wound healing involves the immobilization of cells … in short, a fibrin clot disclosed in Shmulewitz includes cells”, this argument is not persuasive because ¶ [0036] of Shmulewitz is merely explaining the biology, anatomy, or pathophysiology of a fibrin clot in the body  and the chemo-attraction of cells to the fibrin clot (i.e. in vivo). In other words, the cited paragraph of Shmulewitz is provided under the section “background of the invention” which, as routinely seen in patent publications, provides a short scientific explanation of the pathophysiology. However, in Examples or Materials-Methods section at ¶ [0069]-[0072], Shmulewitz teaches formulating a fibrin clot which is milled (i.e. pulverized) to produce smaller particles or powders. Therefore, the pulverized fibrin is intended to be injected for the purpose of rejuvenating by binding and sequestering cells migrating through the skin tissue (see ¶ [0042]). Said differently, the pharmaceutical composition of Shmulewitz also does not contain cells and thereby remains applicable to the instant claims. 
In response to Applicant’s argument (addressing page 9 of the remarks) that Shmulewitz fails to disclose the actual thrombin concentration in the composition, this argument is not 

Conclusion
No claims were allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653